
	
		I
		112th CONGRESS
		2d Session
		H. R. 6457
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Carson of Indiana
			 (for himself, Ms. Norton,
			 Mr. Grijalva, and
			 Mr. Rangel) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To provide grants to enhance the most effective freezing
		  methods to improve access to affordable and locally produced specialty
		  crops.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Healthy Food for the Hungry
			 Act.
		2.Quick freeze and
			 flash freeze local produce grants
			(a)In
			 generalSection 231 of the
			 Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a) is amended—
				(1)in subsection
			 (b)(7)—
					(A)in subparagraph
			 (B), by inserting and subsection (f) after
			 subsection; and
					(B)by adding at the
			 end the following:
						
							(D)Priority to be
				given to making quick freeze and flash freeze local produce
				grantsIn expending funds
				under this paragraph, the Secretary shall give priority to making grants under
				subsection
				(f).
							;
					(2)in subsection
			 (e)(2), by inserting , except pursuant to subsection (f) before
			 the period; and
				(3)by adding at the
			 end the following:
					
						(f)Quick freeze and
				flash freeze local produce grants
							(1)In
				generalSubject to the
				availability of appropriations to carry out this section, the Secretary shall
				make a grant of at least $100,000 for each of the fiscal years 2014 through
				2019 to any institution eligible to receive funds under the Act of July 2, 1862
				(12 Stat. 503–505, as amended; 7 U.S.C. 301–305, 307 and 308), or the Act of
				August 30, 1890 (26 Stat. 417–419, as amended; 7 U.S.C. 321–326 and 328) that
				applies therefor, to assist persons in preserving the quality and shelf-life of
				fruit and vegetable crops produced by the persons on qualified land, through
				the use of mobile and fixed flash freezing and quick freezing units and other
				units utilizing freezing methods which produce the same result, in accordance
				with any applicable Federal, State, or local food safety law, regulation, or
				ordinance.
							(2)DefinitionsIn
				this paragraph:
								(A)Qualified
				landThe term qualified land means, with respect to
				a person, any plot of land owned or operated by the person, the annual gross
				sales from the specialty crops produced on which are not more than
				$249,000.
								(B)Specialty
				cropThe term specialty crop has the meaning
				provided in section 3(1) of the Specialty Crops Competitiveness Act of
				2004.
								.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 October 1, 2013.
			
